 

FINAL SETTLEMENT AGREEMENT

 

THIS FINAL SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as
of this ___ day of May, 2017, by and among JSJ Investments Inc. (“JSJ” or
“Plaintiff”) on the one hand, and Textmunication Holdings, Inc. (“TXHD” or
“Defendant”), on the other hand. This Agreement resolves the dispute in the
pending case styled JSJ Investments Inc. v. Textmunication Holdings, Inc., Cause
No. DC-17-01404, in the 95th Judicial District Court of Dallas County, Texas
(the “Lawsuit”). JSJ and TXHD shall be referred to individually as a “Party” or
collectively as the “Parties.”

 

RECITALS

 

A. On or about February 17, 2016, TXHD executed a convertible promissory note
evidencing an obligation owed to JSJ in the principal amount of $100,000.00 (the
“Note”). Pursuant to the Note, at JSJ’s election, any time after August 17,
2016, the Note is convertible into discounted shares of TXHD’s common stock.

 

B. On February 2, 2017, JSJ filed its Original Petition in the above-referenced
Lawsuit. On March 2, 2017, TXHD filed its Verified Original Answer and
Counterclaims in the above-referenced Lawsuit. On March 29, 2017, JSJ filed its
First Amended Petition in the Lawsuit. On March 30, 2017, TXHD filed its
Verified Amended Answer and Counterclaims.

 

C. On May 18, 2017, the Parties conducted a phone conference in an effort to
resolve the claims asserted in the Lawsuit and all related disputes. The Parties
now enter into this Final Settlement Agreement to achieve a final resolution of
this matter.

 

AGREEMENT OF THE PARTIES

In consideration of the mutual promises, covenants, representations, agreements,
and compromises received and granted herein, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, and
intending to be legally bound, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

The terms set forth below have the meaning ascribed to them for purposes of this
Agreement.

 

1.1 “Court” means the Dallas County District Court presiding over the Lawsuit.

 

1.2 “Defendant’s Released Parties” means Defendant and its successors, assigns,
shareholders, owners, parents, subsidiaries, employees, affiliates, partners,
members, managers, officers, directors, agents, attorneys, and representatives.

 

FINAL SETTLEMENT AGREEMENT

PAGE 1

 

 

1.3 “Plaintiff’s Released Parties” means Plaintiff and its successors, assigns,
shareholders, owners, parents, subsidiaries, employees, affiliates, partners,
members, managers, officers, directors, agents, attorneys, and representatives.

 

1.4 “Transfer Agent” shall mean World Wide Stock Transfer, LLC, or any agent
acting for or on behalf of Defendant in order to effectuate transfer of shares
of Defendant’s common stock.

 

1.5 “Share Issuance Resolution” shall mean a corporate resolution issued by
Defendant authorizing the issuance by Defendant of new shares of common stock
for Plaintiff.

 

1.6 Capitalized terms not defined in this Agreement shall have the meaning
assigned in the 12% Convertible Promissory Note dated February 17, 2016 as
amended through Section 2.3 and Exhibit B of this Agreement (the “Amended
Note”).

 

ARTICLE 2

TERMS OF SETTLEMENT

 

2.1 Transfer to JSJ. TXHD shall issue to JSJ a total of 262,500,000 shares of
fully paid and non-restricted shares of TXHD common stock in accordance with the
process outlined in Sections 2,2, 2.3, 2.4, and 2.5 of this Agreement. TXHD
shall issue all shares under this Section 2.1 as required by any Conversion
Notice issued by JSJ.

 

2.2 Establishment of Increased Share Reserve. TXHD and JSJ hereby authorize the
Transfer Agent to increase TXHD’s share reserve to 262,500,000 shares of
authorized but unissued TXHD common stock. TXHD shall execute the letter to
increase TXHD’s share reserve, attached hereto as Exhibit A, contemporaneous
with the execution of this Agreement.

 

2.3 Amendment of the Note. Contemporaneous with this Agreement, JSJ and TXHD
shall enter into the Amendment to 12% Convertible Promissory Note, attached
hereto as Exhibit B.

 

2.4 JSJ’s Conversion Rights. Following the increase of TXHD’s share reserve
pursuant to Section 2.2 of this Agreement, JSJ shall be entitled to convert the
Note’s outstanding balance and accrued interest of $53,280.57 into fully paid
and non-restricted shares of TXHD’s common stock in accordance with the
Conversion Price as stated in the Amended Note. The mechanics of conversion
shall be governed by paragraph 2(e) of the Amended Note.

 

2.5 Share Issuance Resolution. Upon receipt by TXHD of any and all Conversion
Notices that JSJ submits to TXHD pursuant to the Amended Note and this
Agreement, TXHD shall provide to JSJ a Share Issuance Resolution in accordance
with paragraph 2(e)(ii) of the Amended Note.

 

FINAL SETTLEMENT AGREEMENT

PAGE 2

 

 

2.6 Plaintiff’s Release of Defendant’s Released Parties. This Plaintiff’s
Release of Defendant’s Released Parties shall become effective only upon the
date of TXHD’s transfer and JSJ’s receipt of 262,500,000 shares of TXHD common
stock pursuant to Section 2.1 of this Agreement. In consideration of TXHD’s
transfer to JSJ of the shares of TXHD common stock in Section 2.1 of this
Agreement and other agreements made herein, Plaintiff, individually, remises,
releases, acquits, satisfies, and forever discharges Defendant’s Released
Parties from any and all manner of debts, accountings, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, actions,
claims, demands, and causes of action of any nature whatsoever, at law or in
equity, known or unknown, either now accrued or subsequently maturing, which it
now has or hereafter can, shall or may have by reason of any matter, cause or
thing, from the beginning of the world to and including the date of this
Agreement. This release includes, but is not limited to, all claims that have
been or could have been asserted in the Lawsuit. Plaintiff further agrees that
Plaintiff will not initiate against any of Defendant’s Released Parties any
legal, equitable, or arbitration proceeding of any nature based on any such
released claims, whether known or unknown, whether in law or equity, whether
arising out of contract or tort, existing as of the date of this Agreement.
However, no provision of this Agreement shall be construed to release any Party
of its obligations under this Agreement or the Amended Note.

 

2.7 Defendant’s Release of Plaintiff’s Released Parties. This Defendant’s
Release of Plaintiff’s Released Parties shall become effective only upon the
date of TXHD’s transfer and JSJ’s receipt of 262,500,000 shares of TXHD common
stock pursuant to Section 2.1 of this Agreement. In consideration of TXHD’s
transfer to JSJ of the shares of TXHD common stock in Section 2.1 of this
Agreement and other agreements made herein, Defendant, individually, remises,
releases, acquits, satisfies, and forever discharges Plaintiff’s Released
Parties from any and all manner of debts, accountings, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, actions,
claims, demands, and causes of action of any nature whatsoever, at law or in
equity, known or unknown, either now accrued or subsequently maturing, which it
now has or hereafter can, shall or may have by reason of any matter, cause or
thing, from the beginning of the world to and including the date of this
Agreement. This release includes, but is not limited to, all claims that have
been or could have been asserted in the Lawsuit. Defendant further agrees that
Defendant will not initiate against any of Plaintiff’s Released Parties any
legal, equitable, or arbitration proceeding of any nature based on any such
released claims, whether known or unknown, whether in law or equity, whether
arising out of contract or tort, existing as of the date of this Agreement.
However, no provision of this Agreement shall be construed to release any Party
of its obligations under this Agreement or the Amended Note.

 

2.8 Agreed Final Judgment. To secure TXHD’s obligations hereunder, JSJ and TXHD
have executed an Agreed Final Judgment contemporaneously with this Agreement,
attached hereto as Exhibit C. The Parties agree that the Agreed Final Judgment
will be entered by the Court but JSJ will take no action to enforce the Agreed
Final Judgment so long as TXHD complies with the terms of this Agreement. Upon
the occurrence of a default by TXHD, JSJ shall be entitled to take any and all
lawful action necessary or appropriate to enforce the Agreed Final Judgment.
Upon the final transfer to JSJ of the 262,500,000 shares of stock described in
Section 2.1 of this Agreement, JSJ will release the judgment.

 

2.9 Further Assurances. The Parties shall execute and deliver to each other such
agreements, instruments, documents, and other writings as may be reasonably
requested from time to time by the other to consummate or evidence the
transactions contemplated by this Agreement.

 

FINAL SETTLEMENT AGREEMENT

PAGE 3

 

 

2.10 Cooperation and Noninterference. The Parties shall not take any action of
any kind or nature whatsoever, either directly or indirectly, to oppose, impede,
obstruct, hinder, enjoin or otherwise interfere with the enforcement of the
terms of this Agreement.

 

2.11 Confidentiality. The Parties agree that this Agreement and all terms of
this Agreement shall be kept confidential, except as disclosure may be required
by law or as needed to facilitate the rendition of legal services. The Parties
further agree to maintain confidentiality of all discovery materials and
documents exchanged between or among the Parties. This provision shall not apply
if production of protected information is compelled by or formally requested
from a government agency.

 

2.12 Nondisparagement by Parties. The Parties acknowledge and agree that they
have no knowledge or basis for believing that any other Party has engaged in any
unlawful conduct and acknowledge and agree that no Party will make any threat,
representation, or statement to the contrary. If asked about the Lawsuit by any
non-party, the Party shall state only that “the dispute has been confidentially
resolved to the satisfaction of all Parties.”

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1 No Assignment of Claims. Each Party represents and warrants that it has not
transferred or assigned to any person any claim that such Party has, had, or may
have against any of the Plaintiff’s Released Parties or Defendant’s Released
Parties.

 

3.2 No Fraudulent Intent. Neither the execution and delivery of this Agreement
nor the performance of any actions required under this Agreement is being
consummated by any Party with or as a result of any actual intent to hinder,
delay, or defraud the other Party, any creditor, or any other person.

 

ARTICLE 4

MISCELLANEOUS

 

4.1 Survival of Provisions. The covenants, acknowledgements, representations,
warranties, agreements, and obligations contained in this Agreement shall
survive the consummation of the transactions contemplated by this Agreement.

 

4.2 Construction of Agreement. Each Party acknowledges that it has participated
in the negotiation of this Agreement. No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any Party by any court
or other governmental or judicial authority by reason of such Party having or
being deemed to have structured, dictated, or drafted such provision. Each Party
at all times has had access to an attorney in the negotiation of the terms of
and in the preparation and execution of this Agreement. Each Party has had the
opportunity to review and analyze this Agreement for a sufficient period of time
prior to its execution and delivery. All of the terms of this Agreement were
negotiated at arm’s length, and this Agreement was prepared and executed without
fraud, duress, undue influence or coercion of any kind exerted by any of the
Parties upon the others. The execution and delivery of this Agreement is the
free and voluntary act of each of the Parties.

 

FINAL SETTLEMENT AGREEMENT

PAGE 4

 

 

4.3 Governing Law and Forum Selection. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas. Each Party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Texas for the adjudication of any dispute arising out of and
relating to this Agreement, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum, or that the venue of such suit,
action, or proceeding is improper.

 

4.4 Headings. The headings of the articles, sections and subsections of this
Agreement are for the convenience of reference only and are not to be considered
a part of this Agreement, and shall not be used to construe, limit, or otherwise
affect any section of this Agreement.

 

4.5 Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged, or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted.

 

4.6 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument. This Agreement shall not be binding on
any Party until executed and delivered by all Parties.

 

4.7 Waiver of Trial by Jury. THE PARTIES, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS AGREEMENT.

 

4.8 Notice. Any notice given in connection with this Agreement shall be in
writing and deemed to be given the earlier of (a) actual delivery to the
intended recipient or its agent, or (b) upon the third business day following
its deposit (i) in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (ii) with a nationally-recognized
courier or delivery service (e.g., FedEx, UPS). Any such notice shall be
delivered to the respective addresses below or to such other address as a Party
shall provide by written notice in the manner required by this Section.

 

If to JSJ:

Hedrick Kring, PLLC

Attn: Josh Hedrick

1700 Pacific Ave, Ste. 4650

Dallas, Texas 75201

Josh@hedrickkring.com

 

FINAL SETTLEMENT AGREEMENT

PAGE 5

 

 

If to TXHD:

Padfield & Stout, L.L.P.

Attn: Mark Stout

421 W. Third Street, Ste. 910

Fort Worth, Texas 76102

ms@livepad.com

 

4.9 Entire Agreement. This Agreement represents the entire understanding and
agreement between the Parties, and it supersedes and replaces any other prior
agreements or understandings between the Parties relating to the Lawsuit and
relationship between the Parties prior to the date of this Agreement, except for
the provisions of the Amended Note, which remain in full force and effect. This
Agreement and the obligations referenced herein shall survive the termination of
any other agreement between the Parties.

 

4.10 Dispute Resolution and Attorneys’ Fees. If litigation is brought to
construe or enforce this Agreement, the prevailing party shall be entitled to
recover attorneys’ fees, as well as court costs and expenses.

 

The Parties have executed and delivered this Agreement, as of the day and year
first above written.

 

[Remainder of page intentionally blank]

 

FINAL SETTLEMENT AGREEMENT

PAGE 6

 

 

 [image_001.jpg]

 

FINAL SETTLEMENT AGREEMENTPAGE 7

 

  

Textmunication Holdings, Inc.

 

By:     Name:     Title:    

 

 

STATE OF CALIFORNIA   §     § COUNTY OF CONTRA COSTA   §

 

BEFORE ME, the undersigned authority, on this day personally appeared Wais
Aseif, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he has read the foregoing Final
Settlement Agreement, that he fully understood the same, and that he executed it
on behalf of Textmunication Holdings, Inc. knowingly and voluntarily for the
purposes and consideration therein expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this __ day of May 2017.

 

[SEAL]     Notary Public in and for the State of California   Commission
Expires: _____

 

FINAL SETTLEMENT AGREEMENT

PAGE 8

 

 

AMENDMENT TO 12% CONVERTIBLE PROMISSORY NOTE

 

THIS AMENDMENT TO THE 12% CONVERTIBLE PROMISSORY NOTE DATED

 

FEBRUARY 17, 2016 (the “Note”), is entered into on May 22, 2017, by and between
Textmunication Holdings, Inc., a Nevada corporation (the “Company”) and JSJ
Investments, Inc., a Texas corporation (“JSJ”). Terms not otherwise defined
herein shall have the meanings set forth in the Note. The Company and JSJ shall
be referred to herein individually as a “Party” and collectively as the
“Parties”.

 

WHEREAS, on February 17, 2016, the Company issued the Note to JSJ in the
original principal amount of $100,000 in exchange for JSJ’s delivery of $100,000
to the Company;

 

WHEREAS, the Parties wish to amend the Note to establish a fixed conversion
price upon which the remaining outstanding principal and interest on the Note
may be converted;

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the receipt of which is hereby acknowledged , the parties
agree that Section 2.a.ii. of the Note shall be replaced in its entirety with
the following, and that all other sections of the Note shall remain in full
force and effect:

 

“ii. “Conversion Price” means $0.0002029736.”

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TEXTMUNICATION HOLDINGS, INC.   JSJ INVESTMENTS, INC.           By:
 [image_004.jpg]   By:   Name: Wais Asefi   Name: Sameer Hirji Title: Chief
Executive Officer   Title: President

 



  

 



 



